Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 6-13 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaver et al. (US Pub. No. 2018/0121062). 

Regarding claim 1, with respect to figures 1-11. Beaver teaches a method (see Fig.2 and paragraph [0030]), comprising:
obtaining a plurality of conversational logs, each of the conversation history [i.e., conversational logs] representing interactions between at least one user and at least one human agent (fig.4; paragraphs 0015, 0078);
generating, based on the plurality of conversational logs, (i) a task and response module 210 in fig.2/intent unit  in Fig.6 [i.e., human agent emulator] and (ii) an input processing module 206 in fig.2/user input 602 in Fig.6 [i.e.,  user emulator], wherein one of the human agent emulator and the user emulator provides a possible next utterance in a conversation that includes a sequence of back-and-forth utterances between the at least one user and the at least one human 
providing a workspace for a virtual assistant [i.e., conversational agent], so that a conversation review module 216 in Fig.2/feedback interface 600 in Fig.6 [i.e., agent designer] generates a conversational specification for the conversational agent, wherein the conversational specification identifies (i) at least one intent of the conversational agent and (ii) a dialog flow for the conversational agent, wherein the generating a conversational specification  (Fig.2 (216), Fig.4, Fig.6 (604); paragraphs 0034-0036,0071,0082-0085, reviewing conversation relating to a topic or intent) comprises: 
receiving, within the conversational agent workspace, a selection, by the agent designer, of at least one intent of the conversational agent, wherein the receiving a selection is responsive to the conversational agent workspace providing at least one suggestion corresponding to at least one intent, the at least one suggestion generated by mining the plurality of conversational log (Fig.6 (602,604,606); paragraphs 0034-0036, 0071,0082-0083);
providing, within the conversational agent workspace, at least one suggestion for a dialog node that corresponds to the selected at least one intent, wherein the at least one suggestion for a dialog node is generated by (i) providing the selected intent to the agent emulator and (ii) receiving a possible utterance response from the agent emulator (Fig.6 (602,604,606); paragraphs 0034-0036,0071,0082-0085) (Note; each conversation is a series of questions and answers and each of the questions or answers is the claimed “dialog node”.);
 generating, responsive to receiving a selection of one of the least one suggestion, a dialog flow for the conversational agent, wherein the generating comprises iteratively (i) receiving, from the agent designer, selection of at least one aspect corresponding to the intent, 
providing, within the conversational agent workspace, the virtual assistant [i.e., conversational agent] having the conversational specification for implementation [i.e., deployment] (Fig.1, 2,4,6; paragraphs 0015, 0021, 0026, 0027, 0071).

 Regarding Claims 2 and 13, Beaver further teaches wherein the generating comprises generating a language model [i.e., deep learning model] using the plurality of conversational logs, wherein the deep learning model is based upon a sequence of utterances within the conversational logs (abstract; Fig.4, 7; paragraphs 0014, 0015, 0017-0019, 0026, 0037, 0039, 0048, 0055, 0072, 0074,0077, 0086).

  Regarding Claims 6 and 16, Beaver further teaches wherein the receiving a selection of one of the at least one suggestion comprises (i) receiving a selection of a plurality of the at least one suggestion and (ii) receiving a priority of response of the selected plurality of the at least one suggestion (Fig.4, Fig.6 (604); paragraphs 0034-0036,0071,0082-0085).

Regarding Claim 7, Beaver further teaches wherein the receiving a selection of at least one intent comprises receiving, from the agent designer, a user-created-intent (Fig.4, Fig.6 (604); paragraphs 0034-0036,0071,0082-0085).

Regarding Claim 8, Beaver further teaches wherein the receiving a selection of at least one intent comprises providing, from the plurality of conversational logs, examples of utterances 

Regarding Claims 9 and 18, Beaver further teaches wherein the receiving at least one selection of at least one aspect is responsive to (i) providing the selected dialog node to the user emulator and (ii) receiving a response from the dialog node comprising a suggested aspect (Fig.6 (602,604,606); paragraphs 0034-0036,0071,0082-0085).

Regarding Claims 10 and 19, Beaver further teaches wherein the receiving a selection of at least one intent comprises (i) receiving a selection of more than one intent and (ii) combining the more than one intent to form a composite intent (Fig.6 (602,604,606); paragraphs 0015,0034-0036,0071,0082-0083,0118,0128) (Note; in paragraph 0015, Beaver teaches that the NLP techniques may map user input to one or more intents (e.g., intent units) that are defined by a language model. It clearly means that the plurality of intents were combined and user input is mapped with one of them.).

Claim 11 is rejected for the same reasons as discussed above with respect to claim 1. Furthermore, Beaver teaches an apparatus, comprising: 
at least one processor (Fig.2, item 202); and 
a computer readable storage medium having computer readable program code embodied there with and executable by the at least one processor, the computer readable program code (paragraphs 0030, 0032, 0101) comprising: computer readable program code configured to obtain a plurality of conversational logs (fig.4; paragraphs 0015, 0078).

Claim 12 is rejected for the same reasons as discussed above with respect to claim 11. Furthermore, Beaver teaches a computer program product, comprising: a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor (paragraphs 0030, 0032, 0101).

Claim 17 is rejected for the same reasons as discussed above with respect to claims 7 and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beaver et al. (US Pub. 2018/0121062 A1) in view of Orkin et al. (U.S. Patent No. 10930272).  

Regarding Claims 3 and 14, Beaver further teaches the generating comprises generating intent unit using the plurality of conversational logs, wherein the task and response module 210/ natural language processing system identifies (i) a plurality of intents contained within the plurality of conversational logs and (ii) an output utterance for each of the plurality of sequences of utterances (Fig.6 (602,604,606) and paragraphs 0015-0017, 0019, 0024, 0026, 0036, 0039, 0057-0060, 0078, 0082-0083, 0095).
            However, Beaver does not specifically teach generating an index structure using the plurality of conversational logs, wherein the index structure identifies a plurality of sequences of utterances and (ii) an output utterance for each of the plurality of sequences of utterances. Orkin teaches generating an index structure using the plurality of conversational logs, wherein the index . 

Claims 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beaver et al. (US Pub. 2018/0121062 A1).  

Regarding Claim 4, Beaver further teaches wherein the at least one suggestion of intents is generated by organizing utterances provided by users within the conversational logs into clusters (Fig.6 (602,604,606), 8; paragraphs  0015, 0022, 0026, 0037, 0074, 0082-0083, 0094-0096).
However, Beaver does not specifically teach organizing utterances within the conversational logs into clusters based upon a similarity of utterances within the cluster. Examiner takes an official notice that organizing utterances within the conversational logs into clusters based upon a similarity of utterances within the cluster is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Beaver to incorporate the feature of organizing utterances within the conversational logs into clusters based 

Regarding Claim 5, Beaver further teaches wherein the at least one suggestion of intents is presented with (i) examples of utterances corresponding to the intent and (ii) a number of utterances clustered within the intent (Fig.6 (602,604,606), fig.8; paragraphs 0015, 0022, 0026, 0037, 0074, 0082-0083, 0094-0096).
However, Beaver does not specifically teach utterances corresponding to the cluster and (ii) a number of utterances clustered within the cluster. Examiner takes an official notice that utterances corresponding to the cluster and (ii) a number of utterances clustered within the cluster are well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Beaver to incorporate the feature of utterances corresponding to the cluster and (ii) a number of utterances clustered within the cluster in Beaver’s invention in order to provide a particular cluster of utterances more conveniently.

Claim 15 is rejected for the same reasons as discussed above with respect to claims 4 and 5.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md S. Elahee whose telephone number is (571) 272-7536.  The examiner can normally be reached on Mon to Fri from 8:30am to 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/                                                                                                                                                                                                      MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
April 5, 2021